Citation Nr: 1501417	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (2014).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

In October 2013, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (VLJ.)  A copy of the transcript is of record.  

In February 2014 and September 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The objective medical evidence reveals the Veteran has, at worst, Level III hearing in the right ear and Level II hearing in the left ear.

2.  The evidence does not present an exceptional or unusual disability picture that the available schedular ratings for the Veteran's bilateral hearing loss are inadequate.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss, to include consideration for an extraschedular rating, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2008.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased rating claim, he needed to submit evidence that his service-connected disability had increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned.  

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the March 2008 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran was also afforded VA examinations for his service-connected bilateral hearing loss in February 2008 and July 2014.  The examinations are adequate because the examiners' findings reflect the current severity of his disability and the medical evidence in his claims file is not such that it would change the outcome of the examiner's findings.  

The Veteran testified at an October 2013 travel board hearing before the undersigned Acting VLJ.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

The Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  Id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

At the hearing, the Veteran testified as to the current severity of his bilateral hearing loss.  Any deficiencies in the October 2013 Board hearing under section 3.103(c)(2) were not prejudicial, and no deficiencies have been shown or alleged.  Through notice letters and a remand, the Veteran has been advised of what evidence would substantiate his claim, and accorded opportunities to provide substantiating evidence.  VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing a VA examination which specifically addresses the outstanding issue in this case, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues relevant to his claim for an increased rating at the hearing, and there is also no indication of any outstanding evidence he might submit.  Id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  

The RO substantially complied with the Board's February 2014 and September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO secured additional treatment records, afforded the Veteran a VA examination to determine the severity of his service-connected bilateral hearing loss, and referred the case to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation.  The Appeals Management Center (AMC) has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of this claim.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

II.  The Merits of the Increased Rating Claim

The Veteran contends that his bilateral hearing loss is more severe than is contemplated by the currently-assigned rating, and asserts that a compensable rating is warranted.  Because his hearing loss does not meet the schedular criteria for a higher rating his claim will be denied. 

The Veteran filed an increased rating claim in November 2007.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his bilateral hearing loss disability has been more severe than at others, and rate it accordingly.  
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once a service-connected hearing disability is established, levels of hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss.  38 C.F.R. §§ 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as puretone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used.  Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear.  38 C.F.R. §§ 3.383, 3.385, 4.85(b).  

If the Veteran has either of two exceptional pattern of hearings impairment, the Roman numeral value is determined using both Table VI and VIa.  38 C.F.R. § 4.86.  This method is used if the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  The Veteran's puretone thresholds do not meet the standard for an exceptional pattern of hearing, and therefore Table VIa will not be used to calculate his disability.  

In February 2008, the Veteran was afforded a VA audiological examination through QTC Medical Services (QTC).  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
75
75
LEFT
10
15
35
50
50

The average puretone threshold was 48 decibels in the right ear and 38 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner diagnosed the Veteran with bilateral hearing loss.  

In July 2014, the Veteran underwent a hearing loss Disability Benefits Questionnaire (DBQ).  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
65
60
LEFT
10
5
35
55
55

The average puretone threshold was 36 decibels in the right ear and 38 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing gloss in the frequency range of 500 to 4000 Hertz and in the frequency range of 6000 Hertz and higher.  

The Veteran's two completed audiological tests conducted since February 2008 show some fluctuations in the threshold levels.  The audiological tests, however, do not indicate that the Veteran is entitled to an increased rating.  Based upon the results of the February 2008 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear and a Roman numeral I is derived for the left ear.  Thus, neither is the "better ear."  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  Similarly, based upon the July 2014 results, a Roman numeral I is derived for the right ear and a Roman numeral I is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the evidence does not support a finding of a compensable rating for the Veteran's service-connected bilateral hearing loss.  

The Board notes that in support of his claim, the Veteran submitted an additional audiological evaluation conducted in February 2007.  Audiological testing performed showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
75
65
LEFT
10
5
30
50
55

Average puretone thresholds were 40 decibels in the right ear and 35 decibels in the left ear.  Unaided speech discrimination scores were reported as 80 percent in the right ear and 88 percent in the left ear. 

The Board notes that for the private audiological evaluation reported above, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph, the Board found that it, as the finder of fact, could interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance.)  

Additionally, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the private audiometric test was conducted in the manner prescribed.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of the audiological evaluation is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and based upon the results shown, it is clear that the Veteran still would not warrant a compensable rating under the rating criteria even if it was found to be suitable for rating purposes.  

Specifically, based upon the results of the February 2007 private audiological evaluation, and assuming that the speech discrimination testing was conducted in a controlled setting using a Maryland CNC word list, a Roman numeral III is derived for the right ear and a Roman numeral II is derived for the left ear.  A noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  Application of Table VII establishes a noncompensable rating.  As such, considering the additional audiological evaluation, the evidence does not support a finding of a compensable rating for the Veteran's service-connected bilateral hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected bilateral hearing loss as the audiometric results of all the audiological evaluations reported above do not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the July 2014 examination report, the VA examiner noted that the Veteran's hearing loss would likely result in decreased speech understanding in any listening environment with background noise present.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of excessive background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  

As a result, the Board finds the results of the two VA examinations and the February 2007 private audiological evaluation to be more probative than the lay evidence, and a compensable disability rating for bilateral hearing loss must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a compensable rating during the appeal period and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  

Extraschedular Consideration

The Veteran contends that he is unqualified for employment in his preferred career field of working as a law enforcement officer, due to his service-connected bilateral hearing loss.  In support of his contention, the Veteran submitted a July 2008 letter from the Department of Homeland Security (DHS), indicating that the Veteran did not meet the medical standards for a position as a Customs and Border Protection Officer due to his hearing loss.  The Veteran also submitted a March 2008 document indicating that DHS medical standards required for the position of a Transportation Security Officer.  The Veteran also testified about his inability to find a position in his chosen field at the October 2013 travel Board hearing.  

However, based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the evidence supports a finding that the Veteran's bilateral hearing loss should be rated as noncompensable.  Additionally, the Board finds that at no point since the date of the claim has the disability picture been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating on an extraschedular basis.  See 38 C.F.R. § 3.321. 

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In a July 2014 audiological examination report, the VA examiner diagnosed the Veteran with sensorineural hearing loss.  After review of the claims file, the VA examiner opined that the Veteran's hearing loss "would likely result in decreased speech understanding in any listening environments with background noise present.  He would likely be disqualified from any occupations that require normal hearing sensitivity as a condition of employment."  Based upon this statement, the Board remanded the Veteran's claim for the AMC/RO to provide the Veteran with notice of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to consider whether extraschedular referral was necessary.  The RO referred the Veteran's claim to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  In an October 2014 administrative review decision, the Director of the Compensation and Pension Service denied entitlement to an extraschedular rating for bilateral hearing loss because the totality of the evidence of record does not show that the Veteran would be unemployable in all environments solely due to his service-connected disabilities.  See the October 2014 Administrative Decision.  

The Board also finds that the schedular criteria are adequate to rate the disability under consideration.  In this case, VA audiology examinations for VA compensation purposes are conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (2014).  In this regard, the findings obtained on multiple audiology examinations reveal a noncompensable level of hearing loss.  As noted, disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Further, even assuming that the schedular criteria do not contemplate this specific Veteran's symptomatology in relation to his work as a law enforcement officer, the Board finds that any purported exceptional disability picture does not exhibit other related factors such as marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  While the July 2014 examiner concluded that the Veteran would likely be disqualified from any occupation that requires normal hearing sensitivity as a condition of employment, neither the examiner, nor the Veteran have demonstrated that, in fact, there is marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating.  In fact, the Veteran admitted at the October 2013 Board hearing that he was hired in law enforcement by the Victoria Police Department in Victoria, Texas.  He stated that he was given a waiver for his hearing, but had to resign from the position due to the two-and-a-half-hour commute from his home to work.  He further added that he recently was hired as a non-commissioned/unarmed security officer for a private security firm.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An increased (compensable) rating for bilateral hearing loss, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (2014), is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


